Case: 14-50409      Document: 00513023426         Page: 1    Date Filed: 04/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50409
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 28, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARTIN GONZALEZ-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-619-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Martin Gonzalez-Gonzalez (Gonzalez) appeals his within-guidelines
sentence of 30 months in prison following his guilty-plea conviction for illegal
reentry.    Gonzalez argues that his sentence should not be accorded the
presumption of reasonableness applied to a within-guidelines sentence given
that it was enhanced by a guideline lacking empirical support. He failed to
raise this issue in the district court, resulting in review only for plain error.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50409    Document: 00513023426    Page: 2   Date Filed: 04/28/2015


                                No. 14-50409

See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). In
any event, Gonzalez concedes his contention is foreclosed by precedent, and he
raises it only to preserve it for possible further review. See United States v.
Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir. 2009).
      Gonzalez argues next that, in light of the circumstances surrounding his
offense and his criminal history, his sentence is substantively unreasonable
because it was greater than necessary to achieve the sentencing goals set forth
in 18 U.S.C. § 3553(a). His forfeited substantive reasonableness challenge is
likewise reviewed for plain error. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007).
      The district court considered Gonzalez’s request for a sentence variance,
but it ultimately determined that a 30-month sentence was fair and
reasonable. In doing so, the court considered the advisory guidelines range
and the sentencing factors of § 3553(a). Gonzalez has not shown that his
sentence is substantively unreasonable. See Gall v. United States, 552 U.S. 38,
51 (2007).   Nor has he rebutted the presumption of reasonableness that
attaches to his within-guidelines sentence. See United States v. Ruiz, 621 F.3d
390, 398 (5th Cir. 2010). We affirm the judgment of the district court.
      AFFIRMED.




                                      2